Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed  2/13/2020 and 3/26/2020 (2. Big Bang Theory Series 04 Episode 12, aired January 06, 2011; [retrieved from Internet: ] ) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on Remarks filed on 04/25/2022 and amended limitations, the prior art of record neither anticipates nor render obvious the combination of the limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious: “processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration  and spanning elements that are irrelevant to the iteration; wherein a spanning element  that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element; (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations cited in claim 1.
Regarding independent claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious: “processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration and spanning elements that are irrelevant to the iteration; wherein a spanning element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations cited in claim 8.
Regarding independent claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious: “a processor that is configured to process the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration and spanning elements that are irrelevant to the iteration; wherein a spanning element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations recited in claim 15.
Claims 2-7, 9-14, 16-23 depend either directly or indirectly from independent claims 1, 8 or 15.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619